BARNARD, P. J.
The petitioner sought and obtained a writ of review in an effort to annul an order of the respondent board suspending his license to practice dentistry for a period of five years. After a hearing the trial court entered a judgment affirming the order of the respondent board, from which judgment this appeal was taken.
The respondent has moved to dismiss this appeal upon the ground that the writ of certiorari will not lie to review the action of this board in revoking or suspending the license of a dental practitioner for the reason that in so suspending or revoking a license to practice dentistry that board is exercising discretionary administrative functions and is not exercising judicial powers.
Under certain recent decisions we feel compelled to grant this motion to dismiss. (Standard Oil Co. v. State Board of Equalization, 6 Cal. (2d) 557 [59 Pac. (2d) 119] ; Whitten v. California State Board of Optometry, 8 Cal. (2d) 444 *342[65 Pac. (2d) 1296] ; Jacobs v. Board of Dental Examiners, 24 Cal. App. (2d) 359 [75 Pac. (2d) 96]; MacCracken v. Board of Medical Examiners, 24 Cal. App. (2d) 58 [74 Pac. (2d) 289]; O’Donnell v. Board of Medical Examiners, 22 Cal. App. (2d) 80 [70 Pac. (2d) 246] ; Hartman v. Board of Chiropractic Examiners, 20 Cal. App. (2d) 76 [66 Pac. (2d) 705].)
The appeal is dismissed.
Marks, J., and Jennings, J., concurred.